                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                        LUCIA GUH-SIESEL,
                                   8                                                           Case No. 5:18-cv-06019-EJD
                                                       Plaintiff,
                                   9                                                           ORDER TO SHOW CAUSE
                                                v.
                                  10
                                        ALLSTATE INSURANCE COMPANY,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Lucia Guh-Siesel initiated the instant action directly in this court. As it must, the

                                  14   court has reviewed the Complaint and other relevant pleadings to determine whether Plaintiff has

                                  15   adequately established a basis for subject matter jurisdiction. See Henderson v. Shinseki, 562 U.S.

                                  16   428, 434 (2011) (“[F]ederal courts have an independent obligation to ensure that they do not

                                  17   exceed the scope of their jurisdiction, and therefore they must raise and decide jurisdictional

                                  18   questions that the parties either overlook or elect not to press.”); see also Snell v. Cleveland, Inc.,

                                  19   316 F.3d 822, 826 (9th Cir. 2002) (“[A] court may raise the question of subject matter jurisdiction,

                                  20   sua sponte, at any time during the pendency of the action, even on appeal.”). She has not.

                                  21          To begin, the court is mindful that, in contrast to state courts, “[f]ederal courts are courts of

                                  22   limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co of Am., 511 U.S. 375, 377 (1994).

                                  23   “[S]ubject-matter jurisdiction refers to the court’s statutory or constitutional power to adjudicate

                                  24   the case.” Pistor v. Garcia, 791 F.3d 1104, 1110-11 (9th Cir. 2015) (internal quotations omitted).

                                  25   The court looks to the jurisdictional allegations in the Complaint because “[a] party invoking the

                                  26   federal court’s jurisdiction has the burden of proving the actual existence of subject matter

                                  27   jurisdiction.” Thompson v. McCombe, 99 F.3d 352, 353 (9th Cir. 1996); 28 U.S.C. § 1446(a)

                                  28   Case No.: 5:18-cv-06019-EJD
                                       ORDER TO SHOW CAUSE
                                                                                           1
                                   1   (requiring a notice of removal contain a “short and plain statement of the grounds for removal”).

                                   2          Federal jurisdiction can generally arise in two ways: (1) from the presence of a federal

                                   3   question, or (2) from diversity of the parties. 28 U.S.C. §§ 1331, 1332. For subject matter

                                   4   jurisdiction to arise on the basis of diversity under § 1332, “there must be complete diversity of

                                   5   citizenship between the parties opposed in interest.” Kuntz v. Lamar Corp., 385 F.3d 1177, 1181

                                   6   (9th Cir. 2004). The amount in controversy must also exceed $75,000. Naffe v. Frey, 789 F.3d

                                   7   1030, 1039 (9th Cir. 2015). “Absent unusual circumstances, a party seeking to invoke diversity

                                   8   jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties” in

                                   9   order to confirm that all parties are diverse. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857

                                  10   (9th Cir. 2001); accord DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006) (Because

                                  11   “federal courts lack jurisdiction unless the contrary appears affirmatively from the record, the

                                  12   party asserting federal jurisdiction when it is challenged has the burden of establishing it.”).
Northern District of California
 United States District Court




                                  13          Here, Plaintiff alleges in the Complaint that she is the owner of a business located in Palo

                                  14   Alto, California, but provides no information about her state of domicile. Since Plaintiff is the

                                  15   named party, this information is required. See Kanter, 265 F.3d at 857 (“The natural person’s

                                  16   state citizenship is [] determined by her state of domicile, not her state of residence.”).

                                  17          Moreover, the allegations concerning Defendant Allstate Insurance Company are equally

                                  18   deficient. Since Plaintiff alleges Defendant is a corporation, she must also allege Defendant’s

                                  19   state of incorporation and its principal place of business. Davis v. HSBC Bank Nev., N.A., 557

                                  20   F.3d 1026, 1028 (9th Cir. 2008). In its current form, the Complaint only reveals that Defendant is

                                  21   incorporated in Illinois and does business in California; nothing is alleged about Defendant’s

                                  22   principal place of business.

                                  23          Because the Complaint does not satisfy Plaintiff’s obligation to affirmatively demonstrate

                                  24   federal subject matter jurisdiction, the court issues an order to show cause why this action should

                                  25   not be dismissed. If Plaintiff does not, by October 12, 2018, file a written response which

                                  26   establishes this court’s jurisdiction in a manner consistent with the preceding discussion, the court

                                  27   will dismiss this action without prejudice. No hearing will be held on the order to show cause

                                  28   Case No.: 5:18-cv-06019-EJD
                                       ORDER TO SHOW CAUSE
                                                                                          2
                                   1   unless otherwise ordered by the court.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 5, 2018

                                   5                                            ______________________________________
                                                                                EDWARD J. DAVILA
                                   6                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-06019-EJD
                                       ORDER TO SHOW CAUSE
                                                                                 3
